DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
The preliminary amendment filed on 06/08/2020 is entered and acknowledged by the Examiner. Claims 3-7 and 9 have been amended. Claims 1-9 are currently pending in the instant application. 
Priority
This application is a 371 of PCT/JP2018/044467 (filed on 12/04/2018). Acknowledgment is made of applicant’s claim for foreign priority based on an application filed in Japan on 12/12/2017.
Information Disclosure Statement
The information disclosure statements (IDS) filed on 06/08/2020 and 06/23/2020 are in compliance with the provisions of 37 CFR 1.97 and have been considered by the examiner. An initialed copy accompanies this Office Action.  
Drawings
The drawings filed on 06/08/2020 have been considered.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):



The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 5 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 5 recites the phrase “isolated single-walled semiconducting carbon nanotubes” that renders the claim indefinite. It is unclear how or what the claimed isolated single-walled semiconducting carbon nanotubes is. How is the carbon nanotubes isolated? 
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-4, 6-7, and 9 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by KR 101034766 B1 (hereinafter Soo).
Regarding claim 1, Soo discloses a photo-curable resin composition including a bisphenol A type epoxy acrylate resin, a bisphenol A type epoxy resin (the claimed (A) epoxy resin), a photoinitiator, a surfactant (the claimed (D) dispersant), an ultraviolet curing agent (the claimed (B) curing agent), and one or more additives of carbon nanotubes (See [0011], [0050], and [0065]).
Regarding claim 2, Soo discloses an epoxy resin including a bisphenol A type epoxy resin (See [0011] and [0034]-[0035]). 
Regarding claim 3, Soo discloses that the ultraviolet curing agent is hydroydimethyl acetophenone (See [0011], [0045], and [0065]). The hydroydimethyl acetophenone curing agent is has a base structure of a phenol; thus, reads on the claimed phenol curing agent. 
Regarding claim 4, Soo discloses that the carbon nanotubes is multi-walled carbon nanotubes (MWCNT) (See [0050] and [0065]). 

Regarding claim 7, Soo discloses a siloxane-based surfactant (See [0011] and [0049]). The siloxane-based surfactant reads on the claimed silicon surfactants. 
Regarding claim 9, the claimed varistor is considered as future intended used in claim 1. Moreover, the phrase “cured product” in the instant claim render the claim as a product-by-process claim since the resin composition has be cured to form a cured product. A product-by-process claim and is not limited to the manipulations of the recited steps, only the structure limited by the steps. Therefore, the patentability of the product does not depend on its method of production, i.e., curing, and the claimed steps were not given patentable weight. Nonetheless, Soo discloses a step of curing the curable resin composition by irradiating light (See [0071], Step S100).
.
Claims 1-5 and 7-9 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by JP 2014177539 A (hereinafter Tadashi).
Regarding claim 1, Tadashi discloses a heat-conductive resin composition containing an epoxy resin, a curing agent, a conductive filler, and a dispersant (See [0008] and [0009]). Tadashi further discloses that the conductive filler includes carbon nanotubes as a preferred filler (See [0022]). 
Regarding claim 2, Tadashi discloses that the epoxy is preferably bisphenol A type epoxy and bisphenol F type epoxy (See [0014]).
Regarding claim 3, Tadashi discloses that the curing agent includes the claimed curing agents (See [0019] and [0020]).
Regarding claims 4-5, Tadashi discloses that the heat-conductive resin composition comprises graphite, fullerene, and carbon nanotubes (See [0022]). The disclosure of carbon nanotubes encompasses all forms of carbon nanotubes including single-walled and multi-walled as called. The fact that Tadashi other form of carbon materials, i.e., graphite and fullerene, as a conductive filler indicates that any form of carbon fillers could be used.   

Regarding claim 8, Tadashi discloses that the polycarboxylic acid dispersant includes polyoxylalkylene dispersant (the claimed polyalkyl oxide surfactant) (See [0029] to [0034]). 
Regarding claim 9, the claimed varistor is considered as future intended used in claim 1. Moreover, the phrase “cured product” in the instant claim render the claim as a product-by-process claim since the resin composition has be cured to form a cured product. A product-by-process claim and is not limited to the manipulations of the recited steps, only the structure limited by the steps. Therefore, the patentability of the product does not depend on its method of production, i.e., curing, and the claimed steps were not given patentable weight. Nonetheless, Tadashi discloses that the resin composition can be a curd product (See [0006] and [0012]).
The reference specifically or inherently meets each of the claimed limitations in their broadest interpretations. The reference is anticipatory.
In view of the foregoing, the above claims have failed to patentably distinguish over the applied art. 
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KHANH TUAN NGUYEN whose telephone number is (571)272-8082.  The examiner can normally be reached on M-F 9:00 AM to 5:00 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ling-Siu Choi can be reached on (571) 272-1098.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status 






/KHANH T NGUYEN/Primary Examiner, Art Unit 1761